Citation Nr: 9903219	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a skin 
condition.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	AMVETS





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from March 1991 to 
April 1993.  He is in receipt of the Southwest Asia Service 
Medal with 3 Bronze Service Stars and the Kuwait Liberation 
Medal.  He had 7 months and 22 days of "Foreign Service."  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the RO.  

The Board notes the veteran requested a hearing before a 
local Hearing Officer in an "Appeal to Board of Veterans' 
Appeals" (VA Form 9) received in March 1997.  A note was 
written on a letter received from the veteran in October 1997 
which stated that the veteran's hearing had been canceled.  A 
"Hearing Memorandum" from the veteran's representative 
stated that "no further hearing [was] desired."  



REMAND

The Board notes that Congress enacted the Persian Gulf War 
Veteran's Act, Title I of the Veterans Benefit Improvement 
Act of 1994 (P.L. 103-446), effective on November 2, 1994, 
codified as 38 U.S.C.A. § 1117, which authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veteran's Act, VA 
promulgated 38 C.F.R. § 3.317 (1998) which defined qualifying 
Persian Gulf service.  The regulation also established the 
presumptive period for service connection and a broad but 
non-exclusive list of signs or symptoms that might be 
representative of undiagnosed illnesses for which 
compensation might be paid.  That presumptive period 
encompasses any such disability that becomes manifest to a 
compensable degree through December 31, 2001.  

The report of VA examinations administered in February 1996 
shows diagnoses of "headaches of unknown origin" and 
"hives of unknown origin."  The veteran claims, in essence, 
that his current conditions are due to disease or injury 
incurred in or aggravated by his service in the Persian Gulf.  
Upon a review of the record, the RO has not addressed the 
application of 38 C.F.R. § 3.317 (1998) in the Statement of 
the Case or the Supplemental Statement of the Case.  
Consequently, the veteran has not been given notice of 
applicable law and regulations and has not been provided with 
an opportunity to submit evidence and argument related 
thereto.  

Additionally, the record shows the veteran was living at the 
Connecticut Veterans' Home and Hospital until February 1998.  
Records of treatment the veteran received there are not of 
record.  Moreover, in the report of the veteran's February 
1996 VA examination the veteran claims to have received 
treatment (including a CT scan) at the Middlesex Memorial 
Hospital.  Records of this treatment need to be requested by 
the RO.  Finally, in a letter received in October 1997, the 
veteran stated he had medical reports showing a diagnosis of 
PTSD in his possession.  The veteran should be contacted and 
requested to either provide these medical reports and any 
other medical evidence which tends to support his assertions.  

Although the duty to assist does not arise until a claim is 
well-grounded, in the case at hand the VA has been put on 
notice that relevant evidence exists which is not of record.  
In such cases, the VA has an obligation to inform the veteran 
of the possible pertinence of such evidence and assist the 
veteran in obtaining such evidence.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Since, in the case at hand, it appears 
no effort has been made by the VA to assist the veteran in 
obtaining the records referred to above, the Board finds this 
case must be REMANDED in order for such development to occur.  

To ensure that all evidence potentially relevant to this 
claim is obtained, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed skin manifestation and headaches 
and any psychiatric manifestations since 
his discharge from service.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from the named health care providers.  
The Board notes treatment at the 
Connecticut Veterans' Home and Hospital 
and at the Middlesex Memorial Hospital as 
having been specifically referred to in 
the record.  The veteran also should be 
instructed to submit all medical evidence 
which tends to show that he has an 
acquired psychiatric disability due to 
service.  All records obtained should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
skin disorder and headaches.  All 
indicated testing should be accomplished.  
The claims folder must be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings 
in connection with the evaluation of the 
claimed conditions.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran has a skin 
and  headache disability due to disease 
or injury which was incurred in or 
aggravated by service.  It is also 
requested the examiner express an opinion 
as to the likelihood that the veteran 
suffers from an undiagnosed illness 
manifested by skin manifestations and 
headaches.  The examination reports 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

3.  Following completion of the 
development requested hereinabove, the RO 
should then review the veteran's claims.  
All indicated development should be taken 
in this regard.  This should include 
consideration referable to application of 
38 C.F.R. § 3.317 to the veteran's 
claims.  If any determination remains 
adverse to the veteran, then he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
his case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 6 -


